The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 23 November 2022.     THIS ACTION IS FINAL.

Status of Claims

Claims 1-20 are pending.
Claim 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-20.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 9 / 17, the claim recites a method / system / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 9 / 17, in part, recites “selecting … an initial search space, wherein the initial search space defines a type of deep learning architecture representation to represent two or more neural network architectures and specifies hyperparameters for the two or more neural network architectures; applying … a search strategy to the initial search space, wherein the search strategy performs an evaluation of each of the two or more neural network architectures represented according to the initial search space; selecting … one of the two or more neural network architectures based on a result of the evaluation according to the search strategy” (mental process); and “generating … a new search space with new hyperparameters that differ from the hyperparameters specified by the initial search space using an evolutionary algorithm and a mutation type selected from a plurality of mutation types, wherein each mutation type defines one or more changes in the hyperparameters specified by the initial search space, each mutation type is part of a first category or a second category, the generating is performed iteratively for each selected mutation type, and the generating includes, for each iteration: randomly selecting the mutation type, performing a check to determine whether the selected mutation type is part of the first category or the second category, based on the selected mutation type being part of the first category, applying the search strategy to the new search space to re-select a neural network architecture, and  based on the selected mutation type being part of the second category, applying the new hyperparameters to the one of the two or more neural networks to re-select the neural network architecture; based on a result of applying the search strategy or the new hyperparameters having a sufficient accuracy, outputting the re-selected neural network architecture for use in a deep learning training process on a dataset; and based on the result having an insufficient accuracy, repeating the iteration until the re- selected neural network architecture has at least the sufficient accuracy …” (mental process).
The limitation “selecting … an initial search space, wherein the initial search space defines a type of deep learning architecture representation to represent two or more neural network architectures and specifies hyperparameters for the two or more neural network architectures; applying … a search strategy to the initial search space, wherein the search strategy performs an evaluation of each of the two or more neural network architectures represented according to the initial search space; selecting … one of the two or more neural network architectures based on a result of the evaluation according to the search strategy”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “selecting”, “applying”,  in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human statistical data analyst could collect sample data to build multiple data analysis models and search for answers for queries while adaptively combining models to improve model performance), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
Similarly, the limitation “generating … a new search space with new hyperparameters that differ from the hyperparameters specified by the initial search space using an evolutionary algorithm and a mutation type selected from a plurality of mutation types, wherein each mutation type defines one or more changes in the hyperparameters specified by the initial search space, each mutation type is part of a first category or a second category, the generating is performed iteratively for each selected mutation type, and the generating includes, for each iteration: randomly selecting the mutation type, performing a check to determine whether the selected mutation type is part of the first category or the second category, based on the selected mutation type being part of the first category, applying the search strategy to the new search space to re-select a neural network architecture, and  based on the selected mutation type being part of the second category, applying the new hyperparameters to the one of the two or more neural networks to re-select the neural network architecture; based on a result of applying the search strategy or the new hyperparameters having a sufficient accuracy, outputting the re-selected neural network architecture for use in a deep learning training process on a dataset; and based on the result having an insufficient accuracy, repeating the iteration until the re- selected neural network architecture has at least the sufficient accuracy”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “generating”, “selecting”, “performing a check”, “applying”,  in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human statistical data analyst could collect sample data to build multiple data analysis models and search for answers for queries while adaptively combining models to improve model performance), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 9 / 17 recites the additional elements: (a) using generic computer elements (like processor coupled to memory / executing program stored in a computer readable storage medium); (b) “obtaining, using a processor, meta features corresponding with a dataset configured to be used for training in a deep learning application”, “outputting the re-selected neural network architecture for use a deep learning training process on a dataset” (insignificant extra solution activity, MPEP 2106(g)).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering and output, MPEP.2106.05(g).  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 9 /17 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and data input/output is WURC and/or extra-solution, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-8 / 10-16 / 18-20 are dependent on claim 1 / 9 / 17 and include all the limitations of claim 1 / 9 / 17. Therefore, claims 2-8 / 10-16 / 18-20 recite the same abstract ideas. 
With regards to claims 2, 10 / 3, 11 / 18, the claim recites further limitation “wherein the selecting the initial search space is based on a supervised learning process” / “further comprising selecting the search strategy based on a supervised learning process”, which is further limitation data analysis model processing, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 4-8 / 12-16 / 19-20, the claim recites further limitation “wherein the applying the search strategy to the new search space is based on the mutation type being a change in ….”, which is further limitation on changing parameters of data analysis models, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.

Response to Argument

Applicant’s arguments filed 23 November 2022 has been fully considered but they are not fully persuasive. 
Regarding 103 rejections, Applicant’s amendment / argument overcome the issues, hence the rejections are withdrawn.
Regarding 101 rejections, Applicant argued that (p.9-11)

    PNG
    media_image1.png
    262
    894
    media_image1.png
    Greyscale

Examiner replies: The invention claimed is directed to evaluating and selecting neural network structure for learning.  Neural Network is statistical learning model developed to model learning processing of brain in early 1940’s: https://en.wikipedia.org/wiki/History_of_artificial_neural_networks  This is statistical data processing model which could be processed by human using paper / pen / calculator.  Hence is an abstract idea.  Evaluating and selecting neural network models to improve processing accuracy is still an abstract idea as improving an abstract idea is still an abstract idea.  There is no additional elements providing anything significantly more to the abstract idea.  The claims are not patent elitible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128